Citation Nr: 1707740	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to an initial rating in excess of 10 percent for service-connected major depressive disorder.

3. Entitlement to service connection for a bilateral hip disability.

4. Entitlement to service connection for right leg radiculopathy.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1989 through November 1992 and May 1997 through May 2000.  

These matters are before the Board of Veterans' Appeals (Board or BVA) on appeal from April 2011 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
In October 2016, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The issues of entitlement to an initial increased rating in excess of 10 percent for service-connected depression and entitlement to service connection for a claimed right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus is reasonably shown to be related to active service or service-connected hearing loss. 

2. The Veteran's bilateral hip arthritis is reasonably shown to be related to active service.



CONCLUSIONS OF LAW

1. Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. Service connection for bilateral hip arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA applies to these claims; however, as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Tinnitus

Factual Background

During a November 2002 VA examination to evaluate the Veteran's now service-connected hearing loss, the Veteran reported tinnitus occurring less frequently than every two months and lasting one to two minutes.  During an October 2013 VA examination, the Veteran reported experiencing tinnitus once or twice a month.  The examining audiologist opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure with the rationale that the tinnitus was infrequent and that the Veteran has had significant post-service changes in his right ear hearing. 

In an August 2014 opinion, a VA physician reviewed the October 2013 audiological exam and opined that the Veteran's tinnitus is at least as likely as not caused by or a result of the Veteran's current hearing loss.  The physician's rationale was, "[t]innitus is commonly associated with significant hearing loss.  The increased hearing loss in the right ear since service is the most likely cause of his current tinnitus."  

In his October 2016 hearing, the Veteran stated that his tinnitus started after an in-service training incident where a grenade exploded near his head.  He described persistent tinnitus since then that he notices most in quiet environments.  He stated that he had reported minimal tinnitus symptoms in the past out of concern that tinnitus could interfere with obtaining a desired position in law enforcement.  

Analysis

It is not in dispute that the Veteran has tinnitus; tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds no reason to question the Veteran's accounts that he experiences ringing in his ears.  What remains necessary to substantiate the claim of service connection for tinnitus is evidence of a nexus between such disability and the Veteran's service or service-connected hearing loss. 

The August 2014 VA physician stated that the Veteran's tinnitus was most likely caused by worsening hearing loss. The October 2013 VA audiologist appeared to conclude that that the Veteran's tinnitus was related to post-service changes to the Veteran's hearing loss.  Thus, it appears that both the examiner and the VA physician concluded that service-connected hearing loss is responsible, at least in part, for the Veteran's tinnitus.  Therefore, the VA examination report is also positive evidence in support of the Veteran's claim.

Because the Board finds the Veteran's report of tinnitus credible, and the medical opinion evidence of record is positive with respect to nexus between the tinnitus and the Veteran's service-connected hearing loss, the Board finds that the record reasonably supports the Veteran's claim.  Service connection for tinnitus secondary to service-connected hearing loss is warranted.

Bilateral Hip Arthritis 

Factual Background and Analysis

The Veteran has a current diagnosis of bilateral hip degenerative joint disease, (DJD, arthritis) as confirmed by X-rays reported in the February 2011 VA examination.  This diagnosis was supported by the VA physician's examination including findings of decreased hip joint range of motion bilaterally.  The VA examiner opined that some of the Veteran's hip pain could be radiculopathy, but that most of the Veteran's hip symptoms including pain and decreased flexibility were from the hip DJD.

The Veteran relates his hip pain to both his service-connected back injury and to the physical demands of his military service.  The Veteran has consistently reported bilateral hip pain from service onward.  He also described reduced hip flexibility making it hard to walk.  

Regarding nexus, the examiner considered other potential contributing causes such as the Veteran's weight, but stated that, "with regard to the primary hip diagnosis of DJD, it is at least as likely as not as the result of his military service."  Because the Veteran has the current disability of bilateral hip arthritis, and the VA examiner thoroughly reviewed the lay and medical evidence and gave a positive nexus opinion, service connection for bilateral hip arthritis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hip arthritis is granted. 


REMAND

Depression

The Veteran seeks entitlement to an initial rating in excess of 10 percent for his service-connected depression.  At the outset, the Board notes that the existing record appears to be incomplete.  The Veteran reported receiving mental health services from at least two professionals between approximately 2011 and 2013 (See October 2016 VA hearing testimony, VA outpatient notes from May 2011 and January 2013 arranging this care, and May 2013 letter from a psychologist asking for authorization for additional therapy sessions); however, notes from these counseling sessions are not found in the record.  Because the rating period at issue is January 2011 to present, any outstanding records from 2011 to the present time are pertinent and must be obtained if possible. 

Furthermore, the Veteran was last examined more than three years ago, and his last VA examination was six years ago.  During his October 2016 hearing, the Veteran provided credible testimony of serious symptoms including suicidal ideation, waking up each day wishing he were dead, panic attacks, impaired self-care, isolation, and avoidance of formerly pleasurable activities.  Because these symptoms were not all explicitly captured in the prior examinations, the Board finds a contemporaneous exam is needed to evaluate the severity of the Veteran's psychiatric symptoms.  

Right Leg Radiculopathy 

The Veteran asserts entitlement to service connection for a right leg disability.  Specifically, he reports right leg numbness and pain, which he links to his service-connected back disability.  A May 1999 service treatment record (STR) notes his report of lower back pain radiating to his bilateral thighs, and medical records show persistent right leg symptoms from June 2004 onward.  A July 2004 MRI report indicates a moderate-sized central disc protrusion at L5-S1 protruding more to the right that could affect the right S1 nerve and mild posterior displacement of the right S1 nerve.  A November 2006 MRI report notes a disc protrusion at L5-S1 and suggests clinical correlation with right S1 nerve root symptoms.  The August 2010 VA spine examination notes symptoms of shooting pain, numbness, and tingling in both legs.  The examiner also reported a positive straight leg raise bilaterally.  

In this case, there may be sufficient evidence of record for a VA clinician to review and provide an opinion and rationale as to the nature and cause of the Veteran's right leg symptoms.  If it is not possible to provide this opinion and rationale on the record alone, VA's duty to provide an examination has certainly been triggered.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Therefore, the Board must remand this claim for a VA opinion, or, if necessary, an examination regarding the nature and cause of the Veteran's right leg symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected depression including records from a Salem, Oregon provider in 2013 and another provider, possibly the Portland, Oregon VA Medical Center, in approximately 2011 as referenced in the record, and to provide authorizations for VA to obtain records of private evaluations or treatment.  The AOJ should obtain for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. Obtain all updated records of VA treatment (or adequately identified private treatment) the Veteran has received for psychiatric and right leg conditions. 

3. Then, arrange a VA examination for the Veteran to evaluate the severity of his service-connected depression.  The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.

4. Then, obtain a medical opinion on the nature of the Veteran's claimed right leg disability.  The clinician should review the entire record including lay statements, STRs, pertinent private medical records, and the VA examinations, especially the August 2010 VA spine examination that notes right leg symptoms and examination findings, and identify any pertinent diagnoses. 

For each diagnosis, the clinician should provide an opinion responding to the following: Is it at least as likely as not (a 50% or better probability) that the diagnosed right leg disability is related to the Veteran's service or service-connected disabilities?  The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data.

If an adequate opinion responsive to these directives cannot be provided without an actual examination, the Veteran should be scheduled for this evaluation.

5. The AOJ should then review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran the opportunity to respond, and return the record to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


